Citation Nr: 1513512	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for dermatophytosis.  


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Subsequent to the submission of the substantive appeal, the Veteran submitted additional evidence.  An automatic waiver of RO consideration applies to claims where the substantive appeal was filed on or after February 2, 2013, if evidence is received from the appellant or the appellant's representative.  As the Veteran's substantive appeal was filed in April 2014, the Board may properly consider the newly received evidence.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for dermatophytosis.  

The Veteran was afforded a VA examination in February 2013.  The examiner found that the Veteran's dermatophytosis affected no exposed areas of the body and between 5 percent to less than 20 percent of the total body.  The examiner further described the appearance and location of the skin condition as patches of scaly erythematous skin lesions noted on the lower abdomen area, around the suprapubic region, and on the inguinal folds on the lateral edges.  There were also small patches of lesion noted on left buttock.  On the feet, there was onychomycosis involving all toe nails and also scaly lesions on the interdigits.  

A July 2013 private treatment record from Dr. M.E.P. noted the Veteran was under his care for the treatment of dermatophytosis of the feet, which has now spread to the trunk area.  

The Board notes that under the provisions of Diagnostic Code 7806, the rating to be assigned for the skin disability depends on the percentage of the body area affected.  Since the July 2013 private treatment record from Dr. M.E.P. noted the Veteran's dermatophytosis spread to his truck, this leaves open the possibility that the body area affected could be greater than 20 percent and thus warrant a higher rating.  Therefore, the Veteran should be afforded a new VA examination to assess the percentage of the body that is affected by dermatophytosis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claim file any additional evidence not already of record that may have since come into existence. 

2. The RO should schedule the Veteran for a VA skin examination to determine the current nature and severity of the service-connected dermatophytosis.  All indicated tests and studies should be accomplished and the findings reported in detail.

After reviewing the complete record and examining the Veteran, the examiner is asked to respond to the following:

a) identify all pathology related to the Veteran's dermatophytosis and indicate the percentage of the entire body affected and the percentage of exposed areas affected, and

b) indicate whether the Veteran has required systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.

3. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the issue on appeal.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


